Citation Nr: 0940083	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy, both feet, both hands, waist, hips, and 
shoulders, to include as secondary to diabetes mellitus
type II.  

3.  Entitlement to service connection for a gastrointestinal 
and esophageal disability, to include as secondary to 
diabetes mellitus type II.     

4.  Entitlement to service connection for a teeth disability, 
to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for an eye disability, 
to include a detached retina, to include as secondary to 
diabetes mellitus type II.

6.  Entitlement to service connection for an artery disease, 
lower extremities, to include as secondary to diabetes 
mellitus type II.

7.  Entitlement to service connection for a hernia, to 
include as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for a low back 
disability, to include as secondary to diabetes mellitus type 
II.

9.  Entitlement to service connection for bilateral ankle 
swelling, to include as secondary to diabetes mellitus type 
II.

10.  Entitlement to service connection for ringing in the 
ears, to include as secondary to diabetes mellitus type II.

11.  Entitlement to service connection for a right testicle 
cyst, to include as secondary to diabetes mellitus type II.

12.  Entitlement to service connection for memory loss, 
anxiety, and nervousness, to include as secondary to diabetes 
mellitus type II.

13.  Entitlement to service connection for an enlarged 
prostate, to include as secondary to diabetes mellitus type 
II.  

14.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in July 2006, and a substantive appeal 
was received in September 2006.   


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.

2.  Diabetes mellitus was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.  

3.  Peripheral neuropathy, both feet, both hands, waist, 
hips, and shoulders was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise shown to be causally related to service, to 
include as secondary to service-connected disability.    

4.  A gastrointestinal and esophageal disability was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise shown to be 
causally related to service, to include as secondary to 
service-connected disability.    

5.  A disability of the teeth was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise shown to be causally related to 
service, to include as secondary to service-connected 
disability.    

6.  An eye disability, to include a detached retina was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise shown to be 
causally related to service, to include as secondary to 
service-connected disability.    

7.  An artery disease of the lower extremities was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it otherwise shown to be 
causally related to service, to include as secondary to 
service-connected disability.    

8.  A hernia was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise shown to be causally related to service, to include 
as secondary to service-connected disability.    

9.  A low back disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise shown to be causally related to 
service, to include as secondary to service-connected 
disability.    

10.  Bilateral ankle swelling was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise shown to be causally related to 
service, to include as secondary to service-connected 
disability.    

11.  Ringing in the ears was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise shown to be causally related to 
service, to include as secondary to service-connected 
disability.    

12.  A right testicle cyst was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise shown to be causally related to 
service, to include as secondary to service-connected 
disability.    

13.  A disability manifested by memory loss, anxiety, and 
nervousness was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise shown to be causally related to service, to include 
as secondary to service-connected disability.    

14.  An enlarged prostate was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise shown to be causally related to 
service, to include as secondary to service-connected 
disability.    

15.  Hypertension was not manifested during the Veteran's 
active duty service or for many years after service, nor is 
it otherwise shown to be causally related to service, to 
include as secondary to service-connected disability.    


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service, to include due to exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy, both feet, both hands, waist, 
hips, and shoulders was not incurred in or aggravated by the 
Veteran's active duty service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

3.  A gastrointestinal and esophageal disability was not 
incurred in or aggravated by the Veteran's active duty 
service, nor is it secondary to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

4.  A disability of the teeth was not incurred in or 
aggravated by the Veteran's active duty service, nor is it 
secondary to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. § 3.303 (2009).

5.  An eye disability, to include detached retina was not 
incurred in or aggravated by the veteran's active duty 
service, nor is it secondary to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

6.  An artery disease of the lower extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor is it secondary to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

7.  A hernia was not incurred in or aggravated by the 
Veteran's active duty service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

8.  A low back disability not incurred in or aggravated by 
the Veteran's active duty service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

9.  Bilateral ankle swelling was not incurred in or 
aggravated by the Veteran's active duty service, nor is it 
secondary to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. § 3.303 (2009).

10.  Ringing in the ears was not incurred in or aggravated by 
the Veteran's active duty service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

11.  A right testicle cyst was not incurred in or aggravated 
by the Veteran's active duty service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

12.  A disability manifested by memory loss, anxiety, and 
nervousness was not incurred in or aggravated by the 
Veteran's active duty service, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

13.  An enlarged prostate was not incurred in or aggravated 
by the Veteran's active duty service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).

14.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
secondary to any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated January 2005. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his disabilities.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that the disabilities, first reported many years post 
service, had their onset in service or are otherwise related 
thereto.  Further, the Veteran's primary contention is that 
diabetes and later associated secondary disabilities stem 
from exposure to herbicides in service.  As the Board does 
not find that there was such exposure and there is otherwise 
no suggestion of an alternative incurrence in service, the 
claim must fail and no examination is in order.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability. In this instance, the Veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Veteran filed his claim in December 2004.  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
sets forth language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation. The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-
service-connected condition prior to the aggravation. Because 
the new law appears more restrictive than the old, and 
because the Veteran's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

Diabetes mellitus type II
For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a Veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The pivotal question in this case is whether the Veteran was 
exposed to herbicides during service.  The Board notes that 
the Veteran's service records fail to reflect that he served 
in Vietnam.  Moreover, he has acknowledged the fact that he 
did not serve in Vietnam.  He argues that he was nonetheless 
exposed to herbicides during service in that he had contact 
with men who had returned from Vietnam, and documents that 
potentially came from Vietnam.  He contends that he was 
exposed to herbicides at Fort Benning, Georgia in 
approximately August 1962; or at Camp Hardy in Okinawa 
between March 1963 and June 1964.  Further, he contends that 
his diabetes mellitus type II is related to said herbicide 
exposure.  

In his May 2006 notice of disagreement, the Veteran 
questioned whether all necessary development was 
accomplished.  The RO noted that the Department of Defense 
(DoD) keeps an inventory of herbicide operations in locations 
other than Vietnam.  The inventory reflects 70 to 85 percent 
of herbicide use, testing, and disposal.  The RO contacted 
the DoD in April 2005 and it was notified that DoD's 
inventory does not contain any instance of herbicide use, 
testing, or disposal in Okinawa.  The RO contacted the DoD 
again in September 2005 and was informed that Agent Orange 
was not used, tested, or stored at Fort Benning, Georgia 
while the veteran was stationed there.  The DoD suggested 
that the RO contact the United States Armed Forces Center for 
Research of Unit Records (USASCRUR) for further development.  
USASCRUR responded in September 2005 that it was also unable 
to document that herbicides were used, stored, sprayed, or 
tested at Camp Hardy, Okinawa in 1964.  It appears to the 
Board that the RO took all necessary developmental action, 
including follow-up steps.  

In February 2005, the Veteran submitted a nine page statement 
containing scientific evidence regarding Agent Orange.  He 
argues that it is impossible to know whether a specific 
individual was exposed to Agent Orange and the degree to 
which he/she was exposed.  He argues that since "vagueness 
is therefore built directly into the data" that limiting the 
presumption of exposure to Vietnam veterans is arbitrary.  
The veteran attempts to show that he "could have been 
contaminated by herbicides brought to Camp Hardy from 
Vietnam."  [Emphasis added].  He further states that "The 
crucial question thus becomes: Could even a single molecule 
from any of the group of contaminants contained in Agent 
Orange which was sprayed in Vietnam have reached me at Camp 
Hardy via the men or the documents...since all it could 
conceivably take was the right single molecule?  Can it be 
shown that this was an actual physical possibility?"  He 
also states that the benefit of the doubt rule should allow 
for service connection "if my evidence reaches the threshold 
of limited/suggestive that I could have come into contact 
with even a single molecule of any one of the many 
contaminants in Agent Orange."  

The Board notes that the Veteran is mistaken in thinking that 
herbicide exposure is to always be presumed and/or that 
service connection is warranted based on whether the Veteran 
"could have" been exposed to herbicides.  To the contrary, 
in the absence of service in Vietnam (where, as noted, there 
is a presumption of exposure to herbicides), the Veteran must 
show that he was actually exposed to herbicides, not that he 
"could have" been so exposed.  Such possibility amounts to 
no more than speculation.  Essentially, it must be at least 
as likely as not (a 50 percent or greater probability) that 
the Veteran was exposed to herbicides.  It is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009).

The Veteran submitted a June 2005 correspondence from F.S.B., 
Colonel, U.S. Air Force, in which he stated that "Because 
commanders were at liberty to use herbicides for defoliation 
around their activities using either hand held or vehicle 
mounted units, with no accountability required, we do not 
have any more specific information."  The Veteran once again 
argues that "this means that both in Thailand and on 
Okinawa, commanders could use herbicides for defoliation 
without reporting, at their own discretion."   This 
correspondence is too vague so as to support the Veteran's 
claim.  

The Veteran also submitted a Board decision dated January 
1998 in which the Board granted another veteran service 
connection for prostate cancer due to Agent Orange exposure, 
despite the fact that the veteran in question did not serve 
in Vietnam.  The Board notes that prior Board decisions have 
no precedential value. See 38 C.F.R. § 20.1303.  The veteran 
in the 1998 Board decision served in Okinawa from 1961 to 
1962.  The Veteran argues that the decision supports his 
claim that he was exposed to herbicides.  However, each case 
presented to the Board will be decided on the basis of the 
individual facts of the case.  The Board notes that the 
veteran in the 1998 Board decision served in Okinawa from 
1961 to 1962; the Veteran in this case served in Okinawa from 
1963 to June 1964.  Moreover, the veteran in the 1998 claim 
provided extremely detailed information regarding the 
herbicides to which he knew he had been exposed.  He 
testified that he was involved in a massive build-up of 
supplies and ordinance which included herbicides known as 2, 
4, D and 2, 4, 5, T.  He testified that the combined product 
of these chemicals was a 50-50 mix which was then mixed 50-50 
with diesel fuel and given the code name "Agent Orange."  
He testified that it was part of his job as Motor Transport 
Operator to transport troops and cargo (that included 
herbicides).  He also testified that sometimes the drums were 
half full and he would have to add the remaining 50 percent 
of the diesel fuel or kerosene for better dispersion.  
Finally, he testified that sometimes the contents of the 
drums would get onto his hands and clothing.  

The veteran in the 1998 Board decision served in Okinawa 
during a different time period than the veteran whose claim 
the Board is currently deciding.  More importantly, the 
veteran in the 1998 Board decision did not argue that he 
"could have" been exposed to herbicides; he testified that 
he actually was exposed to herbicides and that transporting 
them and mixing them was part of his job.  The Board in the 
1998 case found that some of the veteran's testimony had been 
substantiated by the records, and that the remainder of the 
testimony was credible enough to grant service connection.  
In this case, the Veteran has provided no such specifics.  He 
is not even sure if he was exposed to herbicides; he argues 
only that he "could have been" so exposed.  As such, his 
statements must be rejected by the Board as demonstrative of 
exposure to herbicides. 

The Veteran has also submitted an April 2004 Board Remand.  
He apparently believes it to be a Board decision that granted 
service connection to a veteran for Agent Orange exposure.  
In fact, it is simply a Board Remand - a preliminary order.  
The veteran that is the subject of the Board Remand also 
served at Camp Hardy in Okinawa.  The Remand merely instructs 
the RO to take appropriate steps to determine if herbicide 
agents were used and tested there.  As noted above, in this 
case, the RO has taken the appropriate steps in contacting 
the DoD (twice) and USACRUR.  

The Veteran has also submitted a magazine article reflecting 
the dangers of exposure to Agent Orange.  

The Board finds that the Veteran has submitted evidence 
regarding the possibility that he "could have" been exposed 
to herbicides while in service.  However, he did not serve in 
an area for which presumptive exposure to herbicides is 
warranted.  Moreover, the evidence which the Veteran has 
submitted has not been sufficient to show that he was indeed 
exposed to herbicides.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for diabetes mellitus type II 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Issues 2-14:  Peripheral neuropathy; gastrointestinal and 
esophageal disability; teeth disability; eye disability; 
artery disease, lower extremities; hernia; a low back 
disability; bilateral ankle swelling; ringing in the ears; a 
right testicle cyst; memory loss, anxiety, and nervousness; 
an enlarged prostate; and hypertension.

There are no findings in the service treatment records 
attributed to any of the aforementioned disabilities.  His 
June 1964 separation examination yielded normal findings.  
There is also no evidence that any of these disabilities 
became manifest within one year of discharge of service.  As 
such, there is no basis for service connection for any of the 
disabilities on a direct or presumptive basis, as applicable, 
and the Veteran does not contend otherwise.  Instead, the 
Veteran's contention is that these disabilities are causally 
related to his diabetes mellitus type II.  Since the Veteran 
is not service-connected for diabetes mellitus type II, 
service connection for the remaining disabilities is not 
warranted on a secondary basis.  




ORDER

The appeal is denied.  




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


